Citation Nr: 1015489	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for nervous disorder.

2.	Entitlement to service connection for back disability. 


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) San Juan, Commonwealth of 
Puerto Rico Regional Office (RO). 

The issue of service connection for nervous condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's current back disability is not a result of his 
military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In January 2006 and August 2007, the agency of original 
jurisdiction (AOJ) provided the notice required by 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  

The August 2007 notice provided the Veteran with the 
effective date and disability rating regulation pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Even 
though this notice was provided subsequent to the initial 
adjudication of the claim, it was readjudicated thereafter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  In any event, the Board concludes herein that 
the preponderance of the evidence is against the Veteran's 
claim for service connection, and as such any questions as to 
the appropriate disability evaluation and effective date to 
be assigned are rendered moot.  Id.  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination (which he failed to attend, as 
discussed below).  Consequently, the duty to notify and 
assist has been met.



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran claimed that he injured his lower back during 
service when he fell in a hangar and has history of back pain 
since then.  He stated that this disability is now 
interfering with his ability to work.  See Veteran's letter, 
dated August 2007.  

According to the in-service treatment records, the Veteran 
first complained of and was treated for back pain in March 
1968.  He stated he had back pain for approximately three 
months prior in the left infrascapular region.  A physical 
examination noted no deformity, spasm, or tenderness.  There 
was also no motor or sensory deficit.  

In October 1970, the Veteran was treated again for pain in 
the lower back.  A physical examination and x-ray of the back 
found it was within normal limits, diagnosed him with muscle 
strain.  Id. 

The Veteran's October 1971 separation examination noted that 
he had a "[f]ull painless range of motion of spine."  It 
also reported the Veteran had occasional low back pain but 
was not incapacitating with no complication or sequela.  See 
Separation examination, dated October 1971. 

The post-service treatment records show the Veteran was in a 
motor vehicle accident in January 2003.  The Veteran 
complained of and was treated for low back pain with spasms 
and numbness, diagnosed as herniated nucleus pulposus.  The 
examining doctor certified that the Veteran's back injuries 
were caused by the motor vehicle accident.  See Evaluation 
and Treatment Report, Administration for Compensation for 
Automobile Accidents, Commonwealth of Puerto Rico, dated 
February 2003 to November 2003.

According to private treatment records from Dr. J. L. Baez, 
the Veteran's private doctor, stated the Veteran was treated 
for left cervical strain.  Dr. Baez noted the Veteran's motor 
vehicle accident led to low back pain and L4-5, L5-S1 
herniated nucleus pulposus and radicular symptoms.  See Dr. 
J. L. Baez treatment records, dated February 2003 to December 
2003. 

The Veteran's private doctor, Dr. G. T. Quinones, confirmed 
that the Veteran suffers from herniated disks L5, S1, L4-5, 
radiculopathy S1and cervical myotitis since November 2003.  
The Veteran had intermittent pain from the waist to the lower 
extremities.  See letter from Dr. G. T. Quinones, dated April 
2006.

According to VA outpatient treatment records, the first 
instance of complaint and treatment for back pain was in 
November 2003 where it is noted the Veteran was in a motor 
vehicle accident in January 2003 and of his herniated nucleus 
pulposus diagnosis.  Chronic low back pain was listed on the 
Veteran's problem list.  See VA outpatient treatment records, 
dated September 2000 to December 2005.

In August 2006, the Veteran underwent a VA examination where 
he reported that "he had a fall in sitting position" during 
active duty while stationed in Okinawa, Japan.  Subsequently, 
he went to sick-call and was treated with medication.  He 
reported "low back pain with radiation to buttocks and 
anterior and posterior aspect of the legs, up to the dorsum 
of the feet."  The Veteran reported acute flare-ups with the 
pain measure a 10 out of 10, two to three times a week for 24 
hours.  He stated he could not do any activities during 
flare-ups.  He can walk unaided, is not using a thoracolumbar 
brace or orthosis.  There is no impediment to his daily 
living such as eating, grooming, bathing, toileting, but 
stated he is totally dependent on his wife upon dressing.  He 
is runs his own bakery and stated he is limited in his 
employment as he is not able to lift or stand too long.  The 
Veteran reported he is unable to have any recreational 
activities due to his back condition.  Furthermore, the 
Veteran stated that from his military discharge in 1971 to 
his January 2003 accident, he did not visit any doctors for 
his back condition.   See VA examination, dated August 2006. 

A physical examination revealed forward flexion of 0 to 80 
degrees, extension of 0-25 degrees, and right and left 
lateral flexions and rotations of 0-30 degrees.  The Veteran 
did not have any pain on motion at the examination and was no 
additionally limited by pain, fatigue, weakness, lack of 
endurance upon repetitive use of the thoracolumbar spine.  
There was no palpable thoracolumbar spasm, no weakness in the 
legs and no tenderness to palpation of the lumbar area.  The 
Veteran was diagnosed with lumbar discogenic disease by a 
MRI, lumbar spine muscle spasm with mild degenerative joint 
disease by x-ray, clinical right S1 lumbar radiculopathy, and 
lumbosacral radiculopathy by EMG.  Id. 

Upon review of the medical records and the examination of the 
Veteran, the VA examiner opined that the Veteran current back 
condition "is not caused by, the result of an [in-service] 
event, injury or disease, including treatment for low back 
pain in service.  The findings of evaluation at sick-call, 
including separation exam, where he complained of recurrent 
low back pain and no treatment up to several years after 
active service points out that low back pain in service was 
acute and transitory and resolved with military treatment 
given."  Id.     

While the Veteran claimed that a low back injury incurred 
during service resulted in his current back disability, 
generally, a lay person, while competent to report symptoms, 
is not competent to comment on the presence or etiology of a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492.  Consequently, while the Veteran is competent to report 
that he injured his back and the existence of symptoms such 
as back pain, they are not competent to report a chronic 
disorder resulted form the alleged injury.  In this case, the 
objective medical evidence does not establish that a chronic 
disorder existed in-service as the records indicate the 
Veteran's back disorder is due to his January 2003 motor 
vehicle accident.

Furthermore, the United States Court of Appeals for the 
Federal Circuit has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, the first recorded diagnosis a back 
condition was in January 2003; thirty two years after the 
Veteran left service.  The Veteran's back condition was not 
diagnosed within a year of the Veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

Although the Board is sympathetic to the Veteran's claim, 
based on the negative nexus opinion, the length of time 
between separation, and the initial manifestation of back 
pain, the evidence for the Veteran's claim is outweighed by 
the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a back condition is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2009).

The Veteran claimed that his current nervous disorder is 
related to his military service while in Vietnam.  His 
separation examination report indicates that he exhibited 
symptoms of nervousness, being anxious or impatient but that 
it did not interfere with duties and there were no 
complication or sequela.  See separation examination.  

VA outpatient treatment records from September 2000 to 
December 2005 report that the Veteran has been receiving 
treatment for a nervous disorder with a panic disorder and 
anxiety.  In September 2000, the Veteran was diagnosed with 
depression with panic disorder.  The record reflects the 
Veteran continued to receive treatment at the VA Medical 
Center for his psychiatric condition and was prescribed 
various medications.  See VA outpatient treatment records. 

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  

The Board further notes that the Veteran was scheduled for a 
VA mental examination in August 2006.  The report of contact 
by the RO stated that the Veteran has failed to appear.  The 
Veteran stated he was away on vacation and requested a 
rescheduled  VA examination.  According to the record, 
another VA examination scheduled for later on that month was 
also cancelled. 

Given the evidence of reported in-service nervousness and 
anxiety in addition to the Veteran's current diagnosis of 
depression and panic disorder, the Board finds a VA 
examination is necessary in order to determine whether such 
disabilities are related to his active service.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should schedule the Veteran for 
a VA psychiatric examination.  The 
examiner should review the Veteran's 
claims file, including his in-service 
and VA outpatient treatment records.  
The Veteran's claims file and a 
complete copy of this remand should be 
made available to the examiner for 
review in conjunction with the 
examination, and such review must be 
noted in the examination report.  

Following an examination and a review 
of the claims file, the VA examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
at least a 50 percent probability) that 
the Veteran's diagnosed psychiatric 
disorder is linked to the his military 
service, including his service in 
Vietnam.  The VA examiner is asked to 
specifically address the nervous 
condition reported in the Veteran's 
October 1971 separation examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.


2.	Thereafter, the AMC should readjudicate 
the Veteran's claim. Thereafter the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


